       Case 18-02479                 Doc 29           Filed 03/07/19 Entered 03/07/19 10:01:46                                     Desc Main
                                                       Document     Page 1 of 11



                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 18-02479
                                                                       §
LOIS JEAN MILLER                                                       §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 01/29/2018. The
        undersigned trustee was appointed on 01/29/2018.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                              $4,189.01

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                      $0.00
                          Administrative expenses                                                                                          $0.00
                          Bank service fees                                                                                               $14.59
                          Other Payments to creditors                                                                                      $0.00
                          Non-estate funds paid to 3rd Parties                                                                             $0.00
                          Exemptions paid to the debtor                                                                                    $0.00
                          Other payments to the debtor                                                                                     $0.00

                          Leaving a balance on hand of1                                                                              $4,174.42

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
       Case 18-02479                 Doc 29           Filed 03/07/19 Entered 03/07/19 10:01:46                                     Desc Main
                                                       Document     Page 2 of 11
     6. The deadline for filing non-governmental claims in this case was 07/30/2018 and the deadline
        for filing government claims was 07/30/2018. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $1,047.25. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $1,047.25,
for a total compensation of $1,047.252. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$14.07, for total expenses of $14.07.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 02/19/2019                                                         By:       /s/ David P. Leibowitz
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                            Case 18-02479                Doc 29   Filed 03/07/19
                                                                                             FORM 1Entered 03/07/19 10:01:46                                        Desc Main
                                                                                    Document     Page
                                                                         INDIVIDUAL ESTATE PROPERTY    3 of AND
                                                                                                    RECORD  11 REPORT                                                                Page No:    1              Exhibit A
                                                                                                        ASSET CASES

Case No.:                   18-02479                                                                                                                       Trustee Name:                               David Leibowitz
Case Name:                  MILLER, LOIS JEAN                                                                                                              Date Filed (f) or Converted (c):            01/29/2018 (f)
For the Period Ending:      2/19/2019                                                                                                                      §341(a) Meeting Date:                       03/02/2018
                                                                                                                                                           Claims Bar Date:                            07/30/2018

                                1                                               2                                3                                 4                        5                                         6

                        Asset Description                                    Petition/                    Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                    Unscheduled                   (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                 Value                             Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                        Less Liens, Exemptions,
                                                                                                           and Other Costs)

 Ref. #
1       Household Goods and Furniture                                                $500.00                                      $0.00                                           $0.00                                           FA
2       TV                                                                           $100.00                                      $0.00                                           $0.00                                           FA
3       Clothes                                                                      $500.00                                      $0.00                                           $0.00                                           FA
4       Pension                                                                     Unknown                                       $1.00                                           $0.00                                           FA
5       Rental Security Deposit with Landlord                                       $2,000.00                              $2,000.00                                              $0.00                                           FA
6       Term, Universal and Supplemental Life                                          $0.00                                      $1.00                                           $0.00                                           FA
        Insurance - No cash surrender value
7       Citibank checking account                                (u)                $2,386.70                                     $0.00                                           $0.00                                           FA
Asset Notes:      This asset and items 8, 9, and 10 were added by amended schedules filed on 04/28/18 (dkt #18) and then deleted by amendment dated 04/30/18 (dkt #20).
8       Credit Union 1 checking account                          (u)                 $122.71                                      $0.00                                           $0.00                                           FA
9       Credit Union 1 savings account                           (u)                   $5.00                                      $0.00                                           $0.00                                           FA
10      2017 Federal Income Tax Refund                           (u)                $6,282.00                              $4,367.91                                        $4,000.00                                             FA
Asset Notes:      Per docket no. 18, Debtor claimed $1028 for EIC and $886.09 for wildcard. Settled for $4,000.00 per docket no. 26.
11      IL Unclaimed Funds (claim 6880908)                       (u)                   $0.00                                 $189.01                                            $189.01                                           FA
Asset Notes:      Submitted 5/9/18
                  documents uploaded online


TOTALS (Excluding unknown value)                                                                                                                                                                     Gross Value of Remaining Assets
                                                                                 $11,896.41                                $6,558.92                                         $4,189.01                                       $0.00




 Initial Projected Date Of Final Report (TFR):         12/31/2018                               Current Projected Date Of Final Report (TFR):                                   /s/ DAVID LEIBOWITZ
                                                                                                                                                                                DAVID LEIBOWITZ
                                               Case 18-02479        Doc 29  Filed 03/07/19
                                                                                       FORMEntered
                                                                                               2       03/07/19 10:01:46                                  Desc MainPage No: 1                     Exhibit B
                                                                              Document       Page 4 of 11
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          18-02479                                                                                              Trustee Name:                         David Leibowitz
 Case Name:                        MILLER, LOIS JEAN                                                                                     Bank Name:                            Green Bank
Primary Taxpayer ID #:             **-***3415                                                                                            Checking Acct #:                      ******7901
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:
For Period Beginning:              1/29/2018                                                                                             Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                 2/19/2019                                                                                             Separate bond (if applicable):

       1                2                                3                                             4                                                         5                 6                     7

   Transaction       Check /                           Paid to/                Description of Transaction                                 Uniform           Deposit          Disbursement              Balance
      Date            Ref. #                        Received From                                                                        Tran Code            $                   $


05/24/2018            (10)     Lois Miller                             Settlement re non-exempt portion of 2017 tax refund (per           1224-000             $4,000.00                                     $4,000.00
                                                                       dkt #26)
05/31/2018                     Green Bank                              Bank Service Fee                                                   2600-000                                        $1.45            $3,998.55
06/14/2018            (11)     IL State Treasurer                      IL Unclaimed Funds                                                 1229-000              $189.01                                    $4,187.56
06/29/2018                     Green Bank                              Bank Service Fee                                                   2600-000                                        $6.62            $4,180.94
07/31/2018                     Green Bank                              Bank Service Fee                                                   2600-000                                        $6.52            $4,174.42

                                                                                          TOTALS:                                                              $4,189.01                $14.59             $4,174.42
                                                                                              Less: Bank transfers/CDs                                             $0.00                 $0.00
                                                                                          Subtotal                                                             $4,189.01                $14.59
                                                                                              Less: Payments to debtors                                            $0.00                 $0.00
                                                                                          Net                                                                  $4,189.01                $14.59



                     For the period of 1/29/2018 to 2/19/2019                                                         For the entire history of the account between 05/24/2018 to 2/19/2019

                     Total Compensable Receipts:                         $4,189.01                                    Total Compensable Receipts:                                 $4,189.01
                     Total Non-Compensable Receipts:                         $0.00                                    Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                       $4,189.01                                    Total Comp/Non Comp Receipts:                               $4,189.01
                     Total Internal/Transfer Receipts:                       $0.00                                    Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                        $14.59                                   Total Compensable Disbursements:                                 $14.59
                     Total Non-Compensable Disbursements:                     $0.00                                   Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                      $14.59                                   Total Comp/Non Comp Disbursements:                               $14.59
                     Total Internal/Transfer Disbursements:                   $0.00                                   Total Internal/Transfer Disbursements:                            $0.00
                                             Case 18-02479        Doc 29  Filed 03/07/19
                                                                                     FORMEntered
                                                                                             2       03/07/19 10:01:46                        Desc MainPage No: 2                    Exhibit B
                                                                            Document       Page 5 of 11
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         18-02479                                                                                    Trustee Name:                         David Leibowitz
Case Name:                       MILLER, LOIS JEAN                                                                           Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***3415                                                                                  Checking Acct #:                      ******7901
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:
For Period Beginning:            1/29/2018                                                                                   Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               2/19/2019                                                                                   Separate bond (if applicable):

      1                 2                                3                                           4                                             5                   6                    7

  Transaction        Check /                         Paid to/                Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                              Tran Code            $                   $




                                                                                                                                                                           NET              ACCOUNT
                                                                                       TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                                 $4,189.01                 $14.59             $4,174.42




                     For the period of 1/29/2018 to 2/19/2019                                             For the entire history of the case between 01/29/2018 to 2/19/2019

                     Total Compensable Receipts:                       $4,189.01                          Total Compensable Receipts:                                 $4,189.01
                     Total Non-Compensable Receipts:                       $0.00                          Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $4,189.01                          Total Comp/Non Comp Receipts:                               $4,189.01
                     Total Internal/Transfer Receipts:                     $0.00                          Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                      $14.59                         Total Compensable Disbursements:                                 $14.59
                     Total Non-Compensable Disbursements:                   $0.00                         Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                    $14.59                         Total Comp/Non Comp Disbursements:                               $14.59
                     Total Internal/Transfer Disbursements:                 $0.00                         Total Internal/Transfer Disbursements:                            $0.00




                                                                                                                          /s/ DAVID LEIBOWITZ
                                                                                                                          DAVID LEIBOWITZ
                                                               CLAIM ANALYSIS REPORT03/07/19 10:01:46                        Page No:         1
                   Case 18-02479              Doc 29       Filed 03/07/19  Entered                                   Desc Main
                                                            Document      Page 6 of 11                                            Exhibit C

Case No.            18-02479                                                                                            Trustee Name: David Leibowitz
Case Name:          MILLER, LOIS JEAN                                                                                                   Date: 2/19/2019
Claims Bar Date:    07/30/2018

 Claim        Creditor Name           Claim       Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                Class       Status       Tran      Allowed        Paid                                           Remaining
                                                               Code                                                                      Balance

          DAVID P. LEIBOWITZ      Trustee        Allowed      2100-000     $1,047.25           $0.00         $0.00            $0.00               $1,047.25
                                  Compensatio
                                  n
          53 West Jackson
          Boulevard, Suite 1115
          Chicago IL 60604
          DAVID P. LEIBOWITZ      Trustee        Allowed      2200-000        $14.07           $0.00         $0.00            $0.00                  $14.07
                                  Expenses
          53 West Jackson
          Boulevard, Suite 1115
          Chicago IL 60604
          LAKELAW                 Attorney for   Allowed      3120-000        $33.57           $0.00         $0.00            $0.00                  $33.57
                                  Trustee
                                  Expenses
                                  (Trustee
                                  Firm)
          53 West Jackson
          Boulevard
          Suite 1115
          Chicago IL 60604
          LAKELAW                 Attorney for   Allowed      3110-000       $517.50           $0.00         $0.00            $0.00                 $517.50
                                  Trustee Fees
                                  (Trustee
                                  Firm)
          53 West Jackson
          Boulevard
          Suite 1115
          Chicago IL 60604
      2   CITY OF CHICAGO         Real Estate-   Amended      4120-000         $0.00           $0.00         $0.00            $0.00                   $0.00
                                  -Non-consen
                                  sual Liens
                                  (judgments,
                                  mechanics
                                  liens)
          Department of Water
          Management
          P.O. Box 6330
          Chicago IL 60680
      1   AMERICASH LOANS,        General        Allowed      7100-000       $711.10           $0.00         $0.00            $0.00                 $711.10
          L.L.C.                  Unsecured §
                                  726(a)(2)
          P.O. Box 184
          Des Plaines IL 60016
                                                                    CLAIM ANALYSIS REPORT03/07/19 10:01:46                        Page No:         2
                    Case 18-02479                  Doc 29       Filed 03/07/19  Entered                                   Desc Main
                                                                 Document      Page 7 of 11                                            Exhibit C

Case No.             18-02479                                                                                                Trustee Name: David Leibowitz
Case Name:           MILLER, LOIS JEAN                                                                                                       Date: 2/19/2019
Claims Bar Date:     07/30/2018

 Claim         Creditor Name               Claim       Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                     Class       Status       Tran      Allowed        Paid                                           Remaining
                                                                    Code                                                                      Balance

    2-1   CITY OF CHICAGO              General        Allowed      7100-000     $2,933.44           $0.00         $0.00            $0.00               $2,933.44
          DEPARTMENT OF                Unsecured §
          FINANCE/BUREAU OF            726(a)(2)
          UTILITY BILLING
          AND CUSTOMER
          SERVICE
           Chicago Dept. Of Law -
           Bankruptcy
           121 N La Salle St., Suite
           400
           Chicago IL 60602
      3   PORTFOLIO                    Payments to    Allowed      7100-900       $130.89           $0.00         $0.00            $0.00                 $130.89
          RECOVERY                     Unsecured
          ASSOCIATES, LLC              Credit Card
                                       Holders
           Successor to
           COMENITY BANK
           (DRESS BARN)
           POB 41067
           Norfolk VA 23541
    2-1   CITY OF CHICAGO              Fines,         Allowed      7300-000       $851.37           $0.00         $0.00            $0.00                 $851.37
          DEPARTMENT OF                Penalties §
          FINANCE/BUREAU OF            726(a)(4)
          UTILITY BILLING
          AND CUSTOMER
          SERVICE
           Chicago Dept. Of Law -
           Bankruptcy
           121 N La Salle St., Suite
           400
           Chicago IL 60602

                                                                                $6,239.19           $0.00         $0.00         $0.00                  $6,239.19
                                                                CLAIM ANALYSIS REPORT03/07/19 10:01:46           Page No:          3
                   Case 18-02479              Doc 29        Filed 03/07/19  Entered                      Desc Main
                                                             Document      Page 8 of 11                               Exhibit C

Case No.             18-02479                                                                                  Trustee Name: David Leibowitz
Case Name:           MILLER, LOIS JEAN                                                                                       Date: 2/19/2019
Claims Bar Date:     07/30/2018


        CLAIM CLASS SUMMARY TOTALS

                        Claim Class               Claim        Amount        Amount       Interest       Tax                 Net
                                                 Amount        Allowed        Paid                                       Remaining
                                                                                                                           Balance


         Attorney for Trustee Expenses            $33.57           $33.57        $0.00        $0.00       $0.00                $33.57
         (Trustee Firm)

         Attorney for Trustee Fees (Trustee      $517.50          $517.50        $0.00        $0.00       $0.00               $517.50
         Firm)

         Fines, Penalties § 726(a)(4)            $851.37          $851.37        $0.00        $0.00       $0.00               $851.37

         General Unsecured § 726(a)(2)          $3,644.54        $3,644.54       $0.00        $0.00       $0.00              $3,644.54

         Payments to Unsecured Credit Card       $130.89          $130.89        $0.00        $0.00       $0.00               $130.89
         Holders

         Real Estate--Non-consensual Liens      $3,784.81           $0.00        $0.00        $0.00       $0.00                    $0.00
         (judgments, mechanics liens)

         Trustee Compensation                   $1,047.25        $1,047.25       $0.00        $0.00       $0.00              $1,047.25

         Trustee Expenses                         $14.07           $14.07        $0.00        $0.00       $0.00                $14.07
  Case 18-02479            Doc 29     Filed 03/07/19 Entered 03/07/19 10:01:46                Desc Main
                                       Document     Page 9 of 11


                                                                                             Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           18-02479
Case Name:          LOIS JEAN MILLER
Trustee Name:       David P. Leibowitz

                                                                Balance on hand:                   $4,174.42


         Claims of secured creditors will be paid as follows:

Claim No. Claimant                      Claim Asserted           Allowed          Interim           Proposed
                                                                Amount of      Payments to           Amount
                                                                   Claim             Date
           2 City of Chicago                  $3,784.81              $0.00           $0.00                $0.00


                                           Total to be paid to secured creditors:                      $0.00
                                                            Remaining balance:                     $4,174.42

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                    Total         Interim           Proposed
                                                                Requested      Payments to          Payment
                                                                                     Date
David P. Leibowitz, Trustee Fees                                 $1,047.25           $0.00          $1,047.25
David P. Leibowitz, Trustee Expenses                                $14.07           $0.00               $14.07
Lakelaw, Attorney for Trustee Fees                                $517.50            $0.00             $517.50
Lakelaw, Attorney for Trustee Expenses                              $33.57           $0.00               $33.57


                          Total to be paid for chapter 7 administrative expenses:                  $1,612.39
                                                             Remaining balance:                    $2,562.03

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                      $0.00
                                                             Remaining balance:                    $2,562.03

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE



UST Form 101-7-TFR (5/1/2011)
  Case 18-02479            Doc 29         Filed 03/07/19 Entered 03/07/19 10:01:46                Desc Main
                                           Document     Page 10 of 11




                                                 Total to be paid to priority claims:                    $0.00
                                                                Remaining balance:                   $2,562.03

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $3,775.43 have been allowed and will be
paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
allowed general (unsecured) dividend is anticipated to be 67.9 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim         Proposed
                                                                    of Claim       Payments to         Amount
                                                                                         Date
           1 AmeriCash Loans, L.L.C.                                  $711.10             $0.00        $482.56
         2-1 City of Chicago Department of                          $2,933.44             $0.00       $1,990.65
             Finance/Bureau of Utility Billing and
             Customer Service
           3 Portfolio Recovery Associates, LLC                       $130.89             $0.00         $88.82


                                Total to be paid to timely general unsecured claims:                 $2,562.03
                                                                Remaining balance:                       $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                      $0.00
                                                              Remaining balance:                        $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $851.37 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows:

Claim No. Claimant                                             Allowed Amt.             Interim       Proposed



UST Form 101-7-TFR (5/1/2011)
  Case 18-02479            Doc 29   Filed 03/07/19 Entered 03/07/19 10:01:46              Desc Main
                                     Document     Page 11 of 11


                                                              of Claim      Payments to        Amount
                                                                                  Date
         2-1 City of Chicago Department of                     $851.37            $0.00          $0.00
             Finance/Bureau of Utility Billing and
             Customer Service


                                     Total to be paid for subordinated claims:                  $0.00
                                                           Remaining balance:                   $0.00




UST Form 101-7-TFR (5/1/2011)
